DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	Claim 1, lines 11-13 (amended) “a plurality of drive shafts that each rotate about a shaft rotation direction parallel to the axial direction and wherein each drive shaft of the plurality of drive shafts transmits the driving power of the motor being transmitted from the first transmission gear drive system to the second transmission gear drive system so as to drive [[the driven shaft]] one of the respective driven shafts,”	Support for this amendment is found on page 6, lines 12-14 of the Applicant’s Specification, as follows: “As illustrated in Fig. 3, the head unit 4 has a first magnet 51 which is disposed at a position closer to an outer periphery than the drive shaft 5 and the driven shaft 85 with respect to each of the blade units 8.” 	Additionally, the general subject matter of the amendment was suggested by the Examiner in the Applicant Initiated Interview held on January 14, 2021. The amendment set forth above is required because lines 6-7 state “each of the plurality of blade units 
Allowable Subject Matter
Claims 1, 4 and 8 allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art set forth below in the Conclusion as well as the prior art previously presented fails to disclose or make obvious to combine the features of Claim 1 including a rotary electric shaver with a head unit including an outer blade frame that holds a plurality of blade units and a blade setting base provided with a first plurality of magnets and each magnets is placed at a position respective of each of the blade units, wherein the head unit is connected to a main body by a connecting portion having a longitudinal axis extending in an axial direction, the main body has a blade setting base support plate facing the blade setting base of the head unit and a second plurality of magnets are positioned on the blade setting base support plate in positions that oppose the first plurality of magnets, wherein the blade setting base has convex portions protruding in a radial direction perpendicular to the axial direction from side surfaces thereof at a position farther from the connecting portion than the corresponding one of the plurality of first magnets is and the blade setting base support plate is provided with U-shaped concave portions that each guide a correspond one of the convex portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Koike (US Patent 7,222,428) discloses an electric shaving razor with magnets (62) between an outer blade frame (20) and a blade setting base (38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 13, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724